DETAILED ACTION
Status of Claims
In the response filed September 13, 2022, Applicant amended claims 1, 3-5, 11, 14,18, 20, and 21. Claims 2 and 15 are previously canceled. Claims 1, 3-14, and 16-22 are pending in the current application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 13, 2022 has been entered.


Response to Arguments

Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Under Step 2A, Prong Two, Applicant asserts that the claimed limitations improve the functioning of a computer or an improvement to other technology or technical field by using a service that communicates an adjustment in a status for an advertisement to a selector, which ensure the advertisement will not be over-delivered.  Examiner respectfully disagrees. The test under Prong Two is whether identified additional elements reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  In this case, Applicant assumes that calculation of delivery pressure and adjustment of status, as recited in claims 1, 14, and 20, are additional elements.  However, these recitations are part of the judicially excepted targeted advertising system, which falls under Certain Methods of Organizing Human Activity. Under Step 2B, Applicant asserts that the additional elements amount to significantly more than the judicial exception.  Examiner respectfully disagrees.  As stated above, there are no identified additional elements and the claimed limitations of  calculation of delivery pressure and adjustment of status are directed to the judicial exception identified in Prong One.  The rejection is maintained.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-14, and 16-22 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1, 3-14, and 16-22 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable storage medium and apparatus) and process (i.e., a method).
 Although claims 1, 3-14, and 16-22 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1, 3-14, 16-22 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 14 and 20) recite: 
	 receiving, by a computing device, a list of advertisements that qualified for an advertisement slot in a media program at a selector;
	calculating, by the computing device at a service, a delivery pressure for a first advertisement in the list of advertisements, wherein a number of advertisement impressions in the campaign that is remaining is multiplied by a share of voice for the first advertisement to generate a first result, wherein the first result is divided by a volume of impressions that are remaining for the campaign to generate the delivery pressure, wherein the share of voice is total impressions delivered for the campaign divided by a total size of an inventory pool with same targeting characteristics as the first advertisement, and wherein a higher share of voice increases the delivery pressure and a higher volume of impressions that are remaining for the campaign decreases delivery pressure; 
	determining, by the computing device, when the delivery pressure indicates a pressure to deliver the first advertisement is below a threshold; 
	when the delivery pressure is below the threshold: 
	communicating, by the computing device, from the service to the selector, an adjustment in a status in the list of advertisements for an eligibility of the first advertisement to be delivered from a first state to a second state, wherein the first state does not enable rate control and the second state enables rate control to control delivery of the first advertisement due to the delivery pressure; and 
	selecting, by the selector at the computing device, at least one advertisement from the list of advertisements for the advertisement slot, wherein the selecting is performed with the first advertisement being filtered out from selection based on the first advertisement having the second state as the status; and 
	causing delivery of the at least one advertisement for the advertisement slot.
The steps of the identified limitations cover selecting an advertisement for delivery by calculating the delivery pressure and determining whether the delivery pressure is below the threshold (i.e., targeted advertsing), which is directed to commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., computing device) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed limitations are directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite using a computing device (claim 1), storage medium (claim 14), and processors (claim 20) to execute the steps of the claimed limitations. 
This judicial exception is not integrated into a practical application. The computing device, storage medium, and processors in the steps are recited at a high-level of generality (i.e., as generic computing components performing a generic computer function of selecting an advertisement for delivery by calculating the delivery pressure and determining whether the delivery pressure is below the threshold) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 3-13 and 16-19, 21, and 22, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea:
Claims 3 and 16 recite, “multiplying the first result by a constant, and then dividing the first result by the volume of impressions that are remaining for the campaign, wherein the constant is selected to smooth pacing of the first advertisement over a time period.” The claimed concept of calculating delivery pressure is directed to targeted advertising and  falls within the category of certain methods of organizing human activity.
Claims 4 and 17 recite, “using a calculation of P = (nRT)/V, where n is the number of advertisement impressions in the campaign that is remaining, T is the share of voice for the first advertisement, R is the constant, and V is the volume of impressions that are remaining for the campaign.” The claimed concept of calculating delivery pressure is directed to targeted advertising and  falls within the category of certain methods of organizing human activity.
Claims 5, 6, 11, 13, 18, and 19 recite filtering advertisements based on the rate control or the limited number of impressions eligible for delivery over a campaign time period. The claimed concept is directed to targeted advertising and  falls within the category of certain methods of organizing human activity.
Claims 7, 8, 10, 12, and 21 recite the delivery pressure threshold and enabling (second state) or disabling (first state) the rate control. The claimed concept is directed to targeted advertising and  falls within the category of certain methods of organizing human activity.
Claims 9 and 22 recite, “receiving an advertisement request for the advertisement slot located in the media program while a user is watching the media program, wherein the at least one advertisement is provided during the advertisement slot.” The claimed concept is directed to targeted advertising and  falls within the category of certain methods of organizing human activity.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed limitations, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1, 14, and 20: computing device performing a generic computer function of selecting an advertisement for delivery by calculating the delivery pressure and determining whether the delivery pressure is below the threshold). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1, 3-14, and 16-22, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 3-13 and 16-19, 21, and 22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621